DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 17/159,415 has a total of 28 claims pending in the application; there are 4 independent claims and 24 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements 05/10/2021; 07/12/2021; 07/15/2021 and 11/29/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


REJECTIONS BASED ON PRIOR ART
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,296,335 and claims 1-13 of U.S. Patent No. 10,936,313. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,296,335 and claims 1-13 of U.S. Patent No. 10,936,313 are similar in scope to claims 2-29 of the present application with only a few obvious wording variations.
	
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 2-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (US pub. 2010/0274879), hereinafter, “Wolfe”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 2, 13, 22 and 26, Wolfe discloses a system (100 of fig. 1) comprising: a mass storage device (storage media 130); a plurality of cores (cores 210 of fig. 3) coupled with the mass storage device (see figs. 1 and 3); and an interrupt controller (interrupt controllers 220 and 330 of fig. 3) coupled with the plurality of cores (see fig. 3), the interrupt controller to receive a first interrupt request, the interrupt controller having a split design (see fig. 3), the split design including: a first component (220) not local to the plurality of cores, the first component to: access a first map to determine a first interrupt domain to which the first interrupt request is mapped, the first map to have a plurality of entries to map a plurality of different interrupt requests to corresponding interrupt domains, the entries having interrupt domain fields of at least four bits to identify the interrupt domains, wherein a plurality of different interrupts corresponding to a plurality of different interrupt requests are to be mapped to the first interrupt domain (see paragraph 0021); and access a second map to determine a destination core of the plurality of cores to which the first interrupt domain is mapped, the second map to have a (see paragraphs 0031-0033); and a second component (330) local to the plurality of cores, the second component to forward an interrupt corresponding to the first interrupt request to the destination core based at least in part on a priority associated with the destination core (see paragraph 0036), wherein the interrupt controller supports an interrupt bypassing a mapping of the interrupt to an interrupt domain by the first component (see paragraph 0043). 

3.         As per claims 3, 14, 23 and 27, Wolfe discloses “The system of claim 2” [See rejection to claim 2 above], wherein the interrupt controller supports an atomic write operation to the second map to remap the first interrupt domain from the destination core to another destination core, and the system further comprising an input device coupled with the plurality of cores (see paragraph 0024). 

4.         As per claims 4, 15 and 28, Wolfe discloses wherein the interrupt controller supports at least sixteen interrupt domains, and the system further comprising an output device coupled with the plurality of cores (see paragraph 0074 and fig. 1). 

5.         As per claims 5 and 16, Wolfe discloses wherein an entry of the first map has one bit to provide a physical versus virtual indication (see paragraph 0039). 

6.         As per claims 6 and 17, Wolfe discloses wherein the interrupt controller comprises a storage to store at least one of the entries of the first map (see paragraph 0039). 

7.         As per claims 7 and 18, Wolfe discloses wherein the interrupt controller comprises a storage to store at least one of the entries of the second map (see paragraph 0039). 

8.         As per claims 8 and 19, Wolfe discloses wherein the first component is to access a destination address field in an entry of the second map to determine an address of the destination core (see paragraphs 0030 and 0039). 

9.         As per claim 9, Wolfe discloses wherein the mass storage device comprises a disk drive (see fig. 8 and paragraph 0065). 

10.         As per claim 10, Wolfe discloses further comprising: an audio I/O device coupled with the plurality of cores; and a first display device coupled with the plurality of cores (see fig. 8 and paragraph 0065). 

11.         As per claim 11, Wolfe discloses further comprising a Peripheral Component Interconnect Express (PCIe) bus coupled with the plurality of cores (see paragraph 0019). 

12.         As per claim 12, Wolfe discloses further comprising a network interface coupled with the plurality of cores (see fig. 1). 

claim 20, Wolfe discloses further comprising: a second display device coupled with the plurality of cores; and an audio device coupled with the plurality of cores (see fig. 8 and paragraph 0065).

14.         As per claim 21, Wolfe discloses further comprising a touchscreen coupled with the plurality of cores (see paragraph 0061).

15.         As per claim 24, Wolfe discloses wherein the interrupt controller supports at least sixteen interrupt domains, and wherein the first component is to access a destination address field in an entry of the second map to determine an address of the destination core (see paragraphs 0030, 0039 and 0074).

16.         As per claims 25 and 29, Wolfe discloses wherein the interrupt controller comprises a storage to store at least one of at least one of the entries of the first map and at least one of the entries of the second map (see paragraph 0039).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 


b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 

IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following 

telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 

Public PAIR. Status information for unpublished applications is available through private 

PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181